         Case 2:19-cv-00119-KGB Document 22 Filed 06/08/20 Page 1 of 1



                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

MICHAEL L. BOYD, ADC #115890                                                      PLAINTIFF

v.                               Case No. 2:19-cv-00119-KGB

BRANDON J. HARRISON, et al.                                                    DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Michael L. Boyd’s complaint is dismissed without prejudice. The relief

requested is denied.

       It is so adjudged this 8th day of June, 2020.


                                                       _________________________________
                                                       Kristine G. Baker
                                                       United States District Judge
